783 N.W.2d 350 (2010)
Mario GENNA, Kimberly Genna, and Mario Genna, as next friend of Layla Genna and Sebastian Genna, minors, Plaintiffs-Appellees,
v.
Beverley JACKSON, Defendant-Appellant, and
Maplewoode Condominium Association and American Biosystems, Inc., Defendants.
Docket No. 140445. COA No. 285746.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the December 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.